Exhibit 10.27

NET SMELTER RETURN
ROYALTY AGREEMENT

This Agreement (the "Agreement") is entered into on _________ __, 2008, by and
among Minera Milenium S.A. de C.V., a corporation duly organized under the laws
of the Republic of Mexico (hereinafter referred to as "Minera"), Telifonda
(Cayman) Ltd., a Cayman Islands corporation, or its designee ("NewCo") and
Aurelio Resource Corporation, a Nevada corporation ("Aurelio"). Each of Minera,
NewCo and Aurelio are referred to herein as "Party", and collectively herein as
the "Parties".

NewCo acquired all of the outstanding capital stock of Bolsa Resources, Inc., an
Arizona corporation, from Aurelio under a certain Stock Purchase Agreement
between Aurelio and the NewCo, dated September 30, 2008, as amended (the "Stock
Purchase Agreement"). Under the terms of the Stock Purchase Agreement, Aurelio
agreed to cause Minera to grant to NewCo a net smelter return royalty from the
minerals product derived form certain real property assets owned and/or optioned
by Minera in exchange for a payment by NewCo of US $50,000.

This Agreement sets forth the terms and conditions under which (a) Minera grants
to NewCo a net smelter return royalty from the minerals product derived from
certain real property assets owned and/or optioned by Minera, and (b) Minera,
Aurelio and NewCo have the right to convert the net smelter return royalty
granted hereunder into shares of Minera or Aurelio, as the case may be.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. Definitions. The following terms shall have the following meaning for
purposes of this Agreement:

"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

"Concentrates" means the product derived from Crude Ore after waste materials
have been removed through leaching, milling or other beneficiation.

"Crude Ores," whether singular or plural, shall mean all ores, metals, Minerals
which Minera either (A) mines, extracts, or otherwise recovers (including by in
situ methods) from the Gavilanes Property and sells or delivers to a processing
plant for physical or chemical treatment, or (B) treats in place on the
Gavilanes Property by chemical, solution, or other methods; said term shall also
include all Mineral-bearing solutions, natural or introduced, recovered by
Minera from the Gavilanes Property and sold or delivered for processing by
Minera, and all Mineral and non-mineral components of all such materials and
solutions.

"Extraction Taxes" means sales, use, value added, gross receipts, ad valorem,
severance, any taxation on the net proceeds of mining operations and other taxes
payable in respect to severance, production, removal, sale or disposition of the
Crude Ore or Concentrates, but excluding any taxes on net income.

"Gavilanes Property" shall mean the real property rights and interests described
in Annex A attached hereto and incorporated herein by this reference, and any
and all amendment, substitutions or replacements of the concessions on the
referenced real property in which Minera or any Affiliate of Minera has any
right, title or interest.

"Minerals," whether singular or plural, shall mean any and all mineral
substances of any nature, metallic or non-metallic. The term "Minerals" shall
not include oil, gas, or other liquid or gaseous hydrocarbon or geothermal
substances.

"Proceeds" means the sum actually received by Minera during each calendar
quarter from the sale, including forward sales, of Crude Ore or Concentrates
produced from the Gavilanes Property. "Proceeds" does not include any profits or
losses incurred by Minera or any of its Affiliates in any hedging, price
protection, commodities trading or similar activities.

"Processing Costs" means either (a) the amounts actually incurred by Minera for
leaching, milling, treating, processing or other beneficiation, including
transporting, sizing and crushing of the ores, where such services are performed
by a party other than Minera and including assaying and sampling costs and
including penalties, if any incurred, or (b) if such operations are carried out
by Minera, the charges, cost and penalties, if any incurred, for such
operations, including transportation, which Minera would have incurred if such
operations were carried out in facilities not owned or controlled by Minera and
then offering comparable custom services for comparable products or on
comparable terms; provided, however, that in all cases "Processing Costs" shall
not include Transportation Costs

"Transportation Costs" means the expenses and charges actually incurred by
Minera in transporting the Crude Ore or Concentrates from mine to mill, smelter,
refinery or other place of sale. Such expenses shall include, but not be limited
to, freight, shipment insurance, handling, port, delay, demurrage, lighterage,
tug, forwarding costs and transportation taxes.

Reference to dollar amounts in this agreement shall refer to United States
dollars.

2. Net Smelter Return Royalty. As of the date hereof, in connection with the
transactions contemplated under the Stock Purchase Agreement, Minera does hereby
remise, release, and forever quitclaim unto NewCo its successors and assigns, a
production royalty of three percent (3%) of the Net Smelter Returns (as herein
defined) from all Crude Ores and Concentrates mined or otherwise recovered and
removed from the Gavilanes Property (the "Minera NSR"). The Minera NSR shall be
determined as follows:

(a) Sale of Crude Ore or Concentrate to Third Party. If Crude Ore or
Concentrates are sold by Minera to a third party that is not an Affiliate of
Minera, the "Net Smelter Returns" shall mean the Proceeds received from such
sale by Minera, less, to the extent borne by Minera, sales and brokerage costs,
Transportation Costs, Processing Costs and Extraction Taxes. For purposes of
this Agreement, such Crude Ore or Concentrates shall be deemed sold at the time
the Proceeds are received by Minera.

(b) Sale of Crude Ore or Concentrates to Affiliate. If Crude Ore or Concentrates
are sold or transferred by Minera to an Affiliate, the "Net Smelter Returns"
shall mean an amount equal to that which would have been received by Minera from
a bona fide third party purchaser in an arms-length transaction for an identical
product less Transportation Costs, Processing Costs and Extraction Taxes
incurred by Minera. For purposes of this Agreement, such Crude Ore or
Concentrates shall be deemed sold at the time they are delivered to the
Affiliate.

(c) Retainage of Crude Ore or Concentrates. If Concentrates are retained by
Minera for further smelting, refining, precipitation or other additional
processing by a third party that is not an Affiliate of Minera at a site that is
not located adjacent to or on the Gavilanes Property, such Concentrates shall be
deemed sold by Minera at the time such Concentrates are delivered to the
smelter, refinery, precipitation plant or other facility, and the "Net Smelter
Returns" from such Concentrates shall mean an amount equal to that which would
have been received by Minera from a bona fide third party purchaser in an
arms-length transaction for an identical product less Transportation Costs,
Processing Costs and Extraction Taxes incurred by Minera.

3. Payment of Royalty. The obligation to pay the Minera NSR shall accrue upon
the actual or deemed sale of the Crude Ores or Concentrates subject thereto.
Payment of the Minera NSR shall be made on or before the last day of January,
April, July, and October ("Payment Dates") of each year for royalty obligations
that accrued during the preceding calendar quarter. Each Payment shall be
accompanied by a statement showing weights and values of mineral substances
recovered from the Crude Ore and Concentrates produced from the Gavilanes
Property during the period for which payment is made, the Proceeds received or
the value of the deemed sale of such Crude Ore and Concentrates and the amounts
deductible therefrom to determine Net Smelter Returns as set forth in Section 2
of this Agreement. If no written objection is made by NewCo to the correctness
of the statement within sixty (60) days from the date thereof, such statement
shall be deemed conclusively to be correct and such royalty payment sufficient
and complete.

4. Disputes. In case of any dispute or question as to the ownership of all or
any portion of the Minera NSR, or the amount of payment to be made by Minera
under this Agreement, Minera may deposit any amount otherwise due to NewCo in
escrow until the dispute is finally resolved. Minera may credit all costs and
expenses, including attorney's fees, it incurs by reason of such dispute or
question against all amounts otherwise due to NewCo only in the event Minera
prevails.

5. Waste Rock, Spoil and Tailings. The ore, mine waters, leachates, pregnant
liquors, pregnant slurries, or other products or compounds of Mineral Substances
mined or extracted from the Gavilanes Property shall be the property of Minera
subject to the Minera NSR as provided herein. Minera shall not be liable for
mineral values lost in mining or processing employing sound practices. The
Minera NSR shall be payable on all Minerals recovered and sold or deemed sold
both prior to and after the time waste rock, spoil, tailings, or other mine
wastes and residue are first disposed of as such, and such waste rock, spoil,
tailings or other mine wastes and residue shall be the sole property of Minera.
Minera shall have the sole right to dump, deposit, sell, dispose of, or
reprocess such waste rock, spoil, tailings, or other mine wastes and residues,
and NewCo shall have no claim or interest therein or to proceeds or minerals
values recovered therefrom.

6. Weighing, Measuring, Sampling and Inspections.

(a) Minera shall at all times while production is occurring upon the Gavilanes
Property accurately weigh, measure and sample in accordance with customary
industry practices for precious metals mines, all Crude Ore or other material
including products developed from ore or other material, and all Concentrates,
to the end that accurate and complete records and reports are made and retained
to ascertain the quantity of ores and minerals recovered and removed from the
Gavilanes Property. NewCo shall have the right, at its sole cost and risk, upon
reasonable notice at all reasonable times, to inspect all records and reports
mentioned herein, and the operations being conducted on the Gavilanes Property,
so long as such inspections do not unreasonably interfere with Minera's business
or operations and comply fully with its safety rules and procedures. NewCo shall
indemnify and hold harmless Minera and its Affiliates and their respective
directors, officers, shareholders, employees, agents and attorneys, from and
against any liabilities which may be imposed upon, asserted against or incurred
by any of them by reason of injury to Minera, its Affiliates, or NewCo or any of
their respective agents or representatives caused by NewCo's exercise of its
inspection rights under this Agreement.

(b) Minera shall have the right of mixing or commingling, at any location and
either underground or at the surface, any ores, metals, minerals or mineral
products from the Galvines Property with any ores, metals, minerals, or mineral
products from other lands, provided that Minera shall determine the weight and
volume of, sample and analyze all such ores, metals, minerals and mineral
products before the same are so mixed or commingled. Any such determining of
weight or volume, sampling and analysis shall be made in accordance with sound
sampling and analytic practices and procedures. The weight or volume and the
analysis so derived shall be used as the basis of allocation of Minera NSR
payable to NewCo under this Agreement.

7. Operations. Minera shall have no obligation to commence or to continue
mining, or to mine any particular quantities of Crude Ores from the Gavilanes
Property. NewCo's interest in the Gavilanes Property shall be solely that of a
non-participating royalty holder and it shall have no rights to participate in
or influence management or decision-making regarding operations on the Gavilanes
Property. NewCo expressly disclaims any implied covenants of diligence with
respect to operations on the Gavilanes Property, including without limitation
all exploration, development, mining, and processing operations.

8. Additional Land Purchase or Lease. To ensure the mining rights on the
Gavilanes Property will not interfere with adjunct mining rights and other real
property usage, Minera shall use its commercial efforts to purchase any
additional land adjunct to the Gavilanes Property that it deems appropriate.

9. Additional Funding of Minera; Right of First Offer.

(a) As long as the Minera NSR (or after any conversion, the Minera Preferred
Stock) is outstanding, NewCo and its affiliates shall have the first right to
provide any additional funding (debt and/or equity) to Minera and shall further
have the first right to make an offer under the terms of this Section 9(a). If
(i) Minera decides to sell the rights in the Gavilanes property and/or
substantially all of its Mexican assets or (ii) Aurelio decides to sell all of
the shares it or any subsidiary of Aurelio holds in Minera, then Minera or
Aurelio, as the case may be, will provide written notice to NewCo of such desire
to sell (the "NewCo Notice"). The NewCo Notice will include the price and all
other material terms of such desired sale, including a description of the assets
or shares intended to be sold. NewCo will have sixty days after delivery of the
NewCo Notice within which to agree in writing to purchase the shares of or
assets in Minera, as applicable, on the terms provided in such notice. Any
closing of such purchase by NewCo shall occur on or before the date that is 45
days after delivery of the NewCo Notice.

(b) If NewCo does not agree in writing to purchase the shares of or assets in
Minera, as the case may be, or does not close on such purchase within the time
frames set forth in Section 9(a), then (i) Aurelio or Minera, as applicable,
shall be free to sell the shares of or assets in Minera, as the case may be, as
provided in, and on terms equal to or better than the terms provided in, the
NewCo Notice; and (ii) NewCo will vote any shares it holds in Minera in favor of
such sale and any subsequent Minera Strategic Transaction.

10. Conversion of Minera NSR. The Minera NSR shall be convertible as follows:

(a) Conversion in Case of Minera IPO. Subject to applicable laws, automatically
at fair market value for shares of common stock of Minera immediately prior to
an Initial Public Offering of shares of common stock of Minera (a "Minera IPO");

(b) Optional Conversion in case of Strategic Minera Transaction. At the option
of Minera, subject to applicable laws and approval of the stockholders of
Minera, at fair market value for shares of common stock of Minera, immediately
prior to a sale, transfer or license of all or substantially all of the assets
of Minera for cash or publicly traded securities, or a sale of equity interests
for cash or publically traded securities, or a merger, reorganization or other
transaction resulting in the stockholders of Minera immediately prior to the
transaction (on a fully diluted basis) controlling less than the majority of the
voting power of the surviving entity on a fully diluted basis (a "Strategic
Minera Transaction");

(c) Optional Conversion by NewCo. Subject to applicable laws, at the option of
the then holder of the Minera NSR at fair market value for shares of common
stock of Minera as of the date of conversion, into shares of common stock of
Minera immediately prior to a Strategic Minera Transaction;

(d) Optional Conversion upon Commencement of Mining Production. Subject to
applicable laws and approval of the stockholders of Minera, at the option of
Minera, into a number of shares preferred stock of Minera (the "Minera Preferred
Stock") equal to the product of (i) the number of shares of common stock of
Minera then outstanding multiplied by (ii) the result obtained when (y) the fair
market value of the Minera NSR is divided by (z) the fair market value of the
Gavilanes Property. The fair market value of the Minera NSR and the fair market
value of the Gavilanes Property will be measured upon commencement of commercial
mining production from the Gavilanes Property.

(e) Terms of the Minera Preferred Stock. The Minera Preferred Stock, if any,
shall be non-participating and will have the following attributes:

(i) The Minera Preferred Stock will be entitled to a cumulative annual preferred
dividend equal to six percent (6%) of the Original Minera Issue Price (as
defined below). Subject to applicable laws, upon any conversion of the Minera
Preferred Stock in accordance with Section 10(c)(iv) below, Minera shall have
the right to convert any unpaid accumulated dividend on the Minera Preferred
Stock that is being converted into the same class of shares of Minera or
Aurelio, as the case may be, into which the Minera Preferred Stock is converted;

(ii) Except as required by applicable law, and subject to Section 9(b), the
Minera Preferred Stock will vote with all other shares of Minera on an as
converted basis as a single class on all matters;

(iii) Upon any liquidation, dissolution or winding up of Minera, each share of
Minera Preferred Stock will be entitled to receive in preference to the common
stock of Minera an amount equal to the Original Minera Issue Price (as adjusted
for any stock dividends, combinations or splits with respect to Minera Preferred
Stock) plus any unpaid dividends on the Minera Preferred Stock. The "Original
Minera Issue Price" will be equal to the fair market value of the Minera NSR as
of the date of issuance of the Minera Preferred Stock, divided by the number of
shares of Minera Preferred Stock outstanding as of such date;

(iv) Subject to any adjustment being made to the conversion rate following any
recapitalization, share split, consolidation or similar events (collectively
"Recapitalization Events") and/or the operation of the anti-dilution provision
set forth in subsection (v) of this Section 10(c), the Minera Preferred Stock
will be convertible as follows, in each case if all shares of Minera Preferred
Stock are converted:

(A) subject to applicable laws, at the option of NewCo immediately prior to a
Minera IPO or Strategic Minera Transaction into an equal number of shares of
common stock of Minera;

(B) subject to applicable laws, at the option of the then holders of the Minera
Preferred Stock at any time into an equal number of shares of common stock of
Minera;

(C) subject to applicable laws, at the option of the then holders of the Minera
Preferred Stock at any time into registered shares of common stock of Aurelio
based on the relative fair market values of Minera Preferred Stock and common
stock of Aurelio at the time of such conversion. The fair market value of the
common stock of Aurelio shall be valued as follows: (i) if traded on the New
York Stock Exchange or The NASDAQ National Market, the value shall be deemed to
be the average of the closing prices of the securities on such exchange or
system over the twenty (20) trading days ending three (3) trading days preceding
the conversion date; (ii) if actively traded over-the-counter, the value shall
be deemed to be the average of the closing bid prices over the 30-day period
ending three days prior to the conversion date; or (iii) if there is no active
public market, the value shall be the fair market value thereof, as determined
in good faith by resolution of a majority the board of directors of Aurelio;

and

(D) subject to applicable laws, at the option of the then holders of the Minera
Preferred Stock, at any time after the fifth (5th) anniversary of this
Agreement, for a number of shares of preferred stock of Aurelio based on the
relative fair market values of Minera Preferred Stock and preferred stock of
Aurelio at the time of such conversion. The shares of preferred stock of
Aurelio, if issued, shall have the identical rights as set forth under Sections
10(c)(i) - (iii) above and Sections 10(c)(v) and 10(c)(vi) below and shall be
convertible at the option of their holder(s) into an equal number of shares of
common stock of Aurelio, subject to adjustments for stock dividends,
combinations or splits with respect to the preferred stock of Aurelio.

(v) The Minera Preferred Stock will be protected against dilution if Minera (i)
effects a subdivision or combination of its outstanding common stock or in the
event of a reclassification, recapitalization, stock split, stock dividend or
other distribution payable in securities of Minera or any other person or (ii)
within twelve (12) months after the issuance of the Minera Preferred Stock,
issues any capital stock or securities convertible into or exchangeable for
common stock at a price per share less than the Original Minera Issue Price, in
which case such adjustment shall be on a broad based weighted average basis;
provided, that the antidilution protections set forth in (ii), above, shall be
subject to normal carve-outs for shares of Minera common stock and options and
warrants to purchase shares of Minera common stock, including, without
limitation, those issued: (1) to employees in connection with a stock option
plan approved by the board of directors of Minera, (2) in connection with the
conversion of shares of Minera Preferred Stock, (3) as a dividend or
distribution on shares of Minera Preferred Stock, (4) in connection with bona
fide acquisitions, mergers or similar transactions, as approved by the board of
directors of Minera, (5) to financial institutions or other lenders or lessors
in connection with leases, equipment financings, revolving lines of creditor
borrowings to support working capital, or similar borrowing in the ordinary
course of business, as approved by the Board.

(vi) The Minera Preferred Stock shall be subject to a right of first refusal by
all other holders of shares in Minera such that if a holder of shares of Minera
Preferred Stock proposes to sell all or a portion of its shares to a third party
other than an affiliate of NewCo, it must permit the other holders of Minera
Preferred Stock and the holders of Minera common stock at their option to
purchase such stock on the same terms as the proposed transferee. Any such
transfer will be subject to applicable securities laws.

11. Miscellaneous.

(a) Further Actions. The Parties hereby agree that they will each take such
further action (including the execution and delivery of such future instruments
and documents) as any other Party may reasonably request in order to carry out
substantially the transactions contemplated by this Agreement or to comply with
the laws of Mexico.

(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the closing under the Stock Purchase Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will use its
reasonable best efforts to advise the other Parties prior to making the
disclosure).

(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

(d) Reporting. Minera shall provide NewCo bi-annual reports describing progress
of activities at the Gavilanes Property in form and substance reasonably
satisfactory to the Parties.

(d) Entire Agreement. This Agreement (including the documents referred to
herein), together with the Loan Note delivered herewith, constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. The Minera NSR shall run with the Gavilanes Property \

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(h) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to NewCo: Copy to:

[NEWCO] Buchanan Ingersoll &Rooney PC
[ADDRESS] 620 Eighth Avenue
[ADDRESS] New York, NY 10018
[ADDRESS] U.S.A.
Phone: Phone: +1 (212) 440-4400
Fax: Fax: +1 (212) 440-4401
Attention: Attention: Titus Weinheimer

If to Minera: Copy to:

Minera Milenium S.A. de C.V. Holland & Hart LLP
[Avenida Hidalgo #373 555 Seventeenth Street
[Suite # 4-1 Suite 3200
[Culiacan, Sinaloa Denver, CO 80202
Mexico U.S.A.
Phone:011-52-667-7138894 Phone: +1 (303) 295-8493
Fax: 011-52-667-7138894 Fax: +1 (303) 291-9145
Attention: Lic. Carmen Obeso Sandoval Attention: Lucy Schlauch-Stark

If to Aurelio: Copy to:

Aurelio Resource Corporation Holland & Hart LLP
12345 West Alameda Parkway 555 Seventeenth Street
Suite #202 Suite 3200
Lakewood, CO, 80228 Denver, CO 80202
U.S.A. U.S.A.
Phone: 303-795-3030 Phone: +1 (303) 295-8493
Fax: 303-945-7270 Fax: +1 (303) 291-9145
Attention: David Johnson Attention: Lucy Schlauch-Stark

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by all Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

*****

4005008_4.DOC



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

MINERA MILENIUM S.A. DE C.V.

__________________________________
By:

Name:

Title:

[NEWCO]

__________________________________
By:

Name:

Title:

AURELIO RESOURCE CORPORATION

__________________________________
By:

Name:

Title: